DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	
Allowable Subject Matter
Independent Claims 1 and 14; and Dependent Claims 2-13, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Referring to Claim 1, Lazaratos teaches implementing the spectral shaping operation by the application of a filter that reshapes the original seismic spectrum to make the seismic spectrum similar to the average spectrum of well logs recorded at wells in the subsurface region ([0017]); the shaping filter's frequency response is the ratio of the average log spectrum and the average seismic spectrum ([0030]); wherein, in a process for generating an image of a subterranean formation located beneath a body of water using marine seismic techniques in which a source is activated in the body of water above the subterranean formation and receivers located in the body of water measure wavefield responses from the subterranean formation to acoustic signals produced by the source and record the wavefield responses as recorded seismic data in a data-storage device, the specific improvement comprising: computing a volume of migrated seismic 
However, Lazaratos does not remedy the deficiencies as claimed because the claimed invention requires computing an average log spectrum of the migrated seismic data in each window of the -volume of migrated seismic data; determining a useful frequency bandwidth of the average log spectrum of each Window; computing spectral weights over the useful frequency bandwidth of the average log spectrum of each window; computing a spectrally enhanced trace of the migrated seismic data in each window based on the spectral weights of each window; using the spectrally enhanced traces of the volume of migrated seismic data in generating the image of the subterranean formation, thereby enhancing resolution of the image of the subterranean formation.
Therefore, the limitations, in combinations in the claims, were not found in the prior art.
Claim 7 is essentially the same as Claim 1 and refers to a computer system for computing an image of a subterranean formation from recorded seismic data collected in a marine seismic survey of a subterranean formation.  Therefore, Claim 7 is allowed for the same reasons as applied to Claim 1 above.
Claim 13 is essentially the same as Claim 1 and refers to a non-transitory computer-readable medium encoded with machine-readable instructions that implement a method carried out by one or more processors of a computer system to perform the operations of Claim 1.  Therefore, Claim 13 is allowed for the same reasons as applied to Claim 1 above. 
Claim 19 is essentially the same as Claim 1 and refers to a method of manufacturing a geophysical data product of Claim 1.  Therefore, Claim 19 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

/AMIE M NDURE/            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645